DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
190 in paragraph 0054.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Regarding paragraph 0039, line1, a grammatical error appears to be present in the recitation “anti-nodes 104 are located a proximal end 284”.

The reference character “14” has been used to refer to “control system” in paragraph 0037 and “anti-nodes” in paragraph 0039.

The reference character “162” has been used to refer to “an inlet” in paragraph 0049, line 10 and “an intermediate channel” in paragraph 0049, line 10.

The reference character “138” has been used to refer to “outlet” in paragraph 0053 and “bore” in paragraph 0051.

The reference character “232” has been used to refer to “insulator sleeve” in paragraph 0062, line 9 and “insulator” in paragraph 0062, line 11.

The reference character “110” has been used to refer to “irrigation assembly” in paragraph 0037 and “housing” in paragraphs 0055 and 0069.

The reference character “114” has been used to refer to “outer housing member” in paragraph 0077, line 4 and “outer sleeve” in paragraph 0077, line 13. Applicant is requested to resolve this issue in the entire specification.
Appropriate correction is required.
Claim Objections
Claims 2, 6, 8, 9, 15, 16 and 19 are objected to because of the following informalities:  
Regarding claim 2, lines 1-2, a grammatical error appears in the limitation “at least a portion the irrigation path”. For examination purposes, examiner construes the limitation as “at least a portion of the irrigation path”.

Regarding claim 6, line 2, a grammatical error appears in the limitation “a collar detachable connected”. For examination purposes, examiner construes the limitation as “a collar detachably connected”.
Regarding claim 8, line 4, the limitation “irrigation fluid” appears to be amended to recite “the irrigation fluid” in order to refer to “irrigation fluid” recited in claim 1, line 8.

Regarding claim 9, line 6, the limitation “irrigation fluid” appears to be amended to recite “irrigation fluid” in order to refer to “irrigation fluid” recited in claim 1, line 8.

Regarding claim 15, line 2, the limitation “an irrigation assembly” appears to be amended to recite “the irrigation assembly” in order to refer to “an irrigation assembly” recited in claim 11, line 6.

Regarding claim 16, last line, the limitation “irrigation fluid” appears to be amended to recite “the irrigation fluid” in order to refer to “irrigation fluid” recited in claim 11, line 8.

Claim 19 recites the limitation “the irrigation fluid” in line 11. There is insufficient antecedent basis for this limitation in the claim. Applicant is requested that upon appropriate amendment to claim 19, line 11, an appropriate amendment is required to the limitation “irrigation fluid” in claim 19, last line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 19, lines 4-5, the limitation “a proximal end detachably connected to the motor and a distal end defining a working plane for engagement with biological tissue” renders the claim indefinite for being inconsistent with specification disclosure. The original disclosure discloses in paragraph 0057, lines 1-4 that the distal end detachably connected to the motor and a proximal end defining a working plane for engagement with the biological tissue which is opposite from the claimed invention. For examination purposes, examiner construes that claimed “proximal end” of surgical attachment corresponds to distal end of the original disclosure and “distal end” of surgical attachment corresponds to proximal end of the original disclosure.

Claims 2-10, 12-18 and 20 being dependent on claims 1, 11 or 19 are also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 8, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumbach (US 5,562,609 A).
Regarding claim 1, Brumbach teaches an ultrasonic surgical handpiece (figure 1), comprising: 
a motor 14 (column 4, lines 21-26) having a transducer assembly along a central axis (axis parallel to element 12) of the surgical handpiece, the motor 14 being configured for operative connection to a power source (column 4, lines 21-26, “power source”); 
a surgical attachment 18 having a proximal end (end where elements 38 and 52 are present) detachably (column 4, lines 43-46) connected to the motor and a distal end 30 defining a working plane (element 30 interacts with the tissue, column 6, lines 1-5) for engagement with biological tissue; and 
a housing 12 having a housing distal end (end where element 26 is present), a housing proximal end (end where element 50 is present), and a cavity (hollow portion inside element 12 that comprises the motor and allows connection with the element 18, 22 excluding the element 42) configured to receive the motor 14 and the surgical attachment (at least a portion of element 18 is inserted inside element 12); 
an irrigation path (path formed by elements 42, 54, 56) of the housing 12 configured to communicate irrigation fluid, the irrigation path 42, 54, 56 having an inlet 44 proximate the housing proximal end operatively connected to an irrigation fluid source (column 4, lines 51-55), and an outlet (outlet at element 56) proximate to the working plane, wherein the irrigation path (42, 54, 56 is separated from the cavity) is separated from the housing cavity to prevent contact between the irrigation fluid and an operational portion (portion formed by element 18 at element 36) of the surgical attachment 18.

Regarding claim 3, Brumbach teaches the irrigation path 42, 54, 56 further comprising: 
an intermediate channel 42 extending through at least a portion of the housing 12, the intermediate channel 42 operatively connected to the inlet 44; and 
a bypass channel 54 operatively connected to the intermediate channel 42 and the outlet (outlet at element 56).

Regarding claim 5, Brumbach teaches further comprising, an irrigation assembly (see “IA” in figure 1 below, where “IA” includes the irrigation path, elements 22 and 12) configured to communicate the irrigation fluid through the irrigation path 42, 54, 56 to the working plane.

    PNG
    media_image1.png
    265
    800
    media_image1.png
    Greyscale

Regarding claim 7, Brumbach teaches the irrigation assembly (see “IA” in figure 1 below) further comprising a nose cone 22 detachably connected (column 4, lines 56-60) to the housing proximal end (end of element 12 where element 22 is connected), the nose cone 22 having a bypass tube 20.

Regarding claim 8, Brumbach teaches wherein the irrigation assembly further comprising: an irrigation member sleeve 22 having an irrigation tube 20 to communicate the irrigation fluid to the outlet (outlet at element 56).

Regarding claim 11, Brumbach teaches an ultrasonic surgical handpiece (figure 1), comprising: 
a motor 14 (column 4, lines 21-26) having a transducer assembly along a central axis (axis parallel to element 12) of the surgical handpiece, the motor 14 being configured for operative connection to a power source (column 4, lines 21-26, “power source”); 
a surgical attachment 18 having a proximal end (end where elements 38 and 52 are present) detachably (column 4, lines 43-46) connected to the motor and a distal end 30 defining a working plane (element 30 interacts with the tissue, column 6, lines 1-5) for engagement with biological tissue; and 
an irrigation assembly (see “IA” in figure 1 above, where “IA” includes the irrigation path, elements 22 and 12) having a housing 12 having a housing distal end (end where element 26 is present), a housing proximal end (end where element 50 is present), and a cavity (hollow portion inside element 12 that comprises the motor and allows connection with the element 18, 22 excluding the element 42) configured to receive the motor 14 and the surgical attachment (at least a portion of element 18 is inserted inside element 12); the irrigation assembly defining an irrigation path (path formed by elements 42, 54, 56) having an inlet 44 proximate the housing proximal end operatively connected to an irrigation fluid source (column 4, lines 51-55), and an outlet (outlet at element 56) proximate to the working plane, wherein the irrigation path (42, 54, 56 is separated from the cavity) is separated from the housing cavity to prevent contact between the irrigation fluid and an operational portion (portion formed by element 18 at element 36) of the surgical attachment 18.

Regarding claim 13, Brumbach teaches the irrigation path 42, 54, 56 further comprising: 
an intermediate channel 42 extending through at least a portion of the housing 12, the intermediate channel 42 operatively connected to the inlet 44; and 
a bypass channel 54 operatively connected to the intermediate channel 42 and the outlet (outlet at element 56).

Regarding claim 15, Brumbach teaches further comprising, an irrigation assembly (see “IA” in figure 1 above) configured to communicate the irrigation fluid through the irrigation path 42, 54, 56 to the working plane.

Regarding claim 17, Brumbach teaches wherein the irrigation assembly further comprising: an irrigation member sleeve 22 having an irrigation tube 20 to communicate the irrigation fluid to the outlet (outlet at element 56).

Regarding claim 19, Brumbach teaches a method of irrigating a surgical handpiece (figure 1), comprising: 
providing a motor 14 (column 4, lines 21-26) having a transducer assembly along a central axis (axis parallel to element 12) of the surgical handpiece, the motor 14 being configured for operative connection to a power source (column 4, lines 21-26, “power source”); 
providing a surgical attachment 18 having a proximal end (end where elements 38 and 52 are present) detachably (column 4, lines 43-46) connected to the motor and a distal end 30 defining a working plane (element 30 interacts with the tissue, column 6, lines 1-5) for engagement with biological tissue; and 
providing a housing 12 having a housing distal end (end where element 26 is present), a housing proximal end (end where element 50 is present), and a cavity (hollow portion inside element 12 that comprises the motor and allows connection with the element 18, 22 excluding the element 42) configured to receive the motor 14 and the surgical attachment (at least a portion of element 18 is inserted inside element 12); 
providing an irrigation path (path formed by elements 42, 54, 56) of the housing 12 configured to communicate irrigation fluid, the irrigation path 42, 54, 56 having an inlet 44 proximate the housing proximal end operatively connected to an irrigation fluid source (column 4, lines 51-55), and an outlet (outlet at element 56) proximate to the working plane, wherein the irrigation path (42, 54, 56 is separated from the cavity) is separated from the housing cavity to prevent contact between the irrigation fluid and an operational portion (portion formed by element 18 at element 36) of the surgical attachment 18; and 
communicating irrigation fluid through the irrigation path (column 4, lines 60-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brumbach (US 5,562,609 A) in view of Whittingham (US 5,413,556).
Regarding claim 2, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brumbach further discloses wherein at least a portion of the irrigation path 42, 54, 56 is proximate the motor 14 and the fluid allows for thermal communication between the motor and the aspirated fluid (column 3, lines 10-17) but is silent regarding a portion of the irrigation path for thermal communication between the motor and the irrigation fluid.
However, Whittingham teaches a design of an ultrasonic surgical handpiece comprising a portion of the irrigation path 62 (figure 2) for thermal communication between the motor and the irrigation fluid (column 5, lines 49-56) for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the surgical handpiece of Brumbach to incorporate a portion of the irrigation path for thermal communication between the motor and the irrigation fluid as taught by Whittingham for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).

Regarding claim 4, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 3. Brumbach further discloses wherein the intermediate channel 42 is proximate the motor 14 but is silent the intermediate channel for thermal communication between the motor and the irrigation fluid.
However, Whittingham teaches wherein the intermediate channel 62 for thermal communication between the motor and the irrigation fluid (column 5, lines 49-56) for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the surgical handpiece of Brumbach to incorporate the intermediate channel for thermal communication between the motor and the irrigation fluid as taught by Whittingham for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).

Regarding claim 12, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 11. Brumbach further discloses wherein at least a portion of the irrigation path 42, 54, 56 is proximate the motor 14 and the fluid allows for thermal communication between the motor and the aspirated fluid (column 3, lines 10-17) but is silent regarding a portion of the irrigation path for thermal communication between the motor and the irrigation fluid.
However, Whittingham teaches a design of an ultrasonic surgical handpiece comprising a portion of the irrigation path 62 (figure 2) for thermal communication between the motor and the irrigation fluid (column 5, lines 49-56) for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the surgical handpiece of Brumbach to incorporate a portion of the irrigation path for thermal communication between the motor and the irrigation fluid as taught by Whittingham for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).

Regarding claim 14, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claims 11 and 13. Brumbach further discloses wherein the intermediate channel 42 is proximate the motor 14 but is silent the intermediate channel for thermal communication between the motor and the irrigation fluid.
However, Whittingham teaches wherein the intermediate channel 62 for thermal communication between the motor and the irrigation fluid (column 5, lines 49-56) for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the surgical handpiece of Brumbach to incorporate the intermediate channel for thermal communication between the motor and the irrigation fluid as taught by Whittingham for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).

Regarding claim 20, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 19. Brumbach further discloses transferring thermal energy between the motor and the aspirated fluid (column 3, lines 10-17) but is silent regarding transferring thermal energy between the motor and the irrigation fluid.
However, Whittingham teaches a method comprising transferring thermal energy between the motor and the irrigation fluid (column 5, lines 49-56) for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Brumbach to incorporate transferring thermal energy between the motor and the irrigation fluid as taught by Whittingham for the purpose of using the irrigation fluid to cool the motor (column 5, lines 49-56).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brumbach (US 5,562,609 A) in view of Wright et al. (US 2005/0245898 A1).
Regarding claim 6, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 5. Brumbach is silent regarding the irrigation assembly further comprising a collar detachably connected to the housing distal end.
However, Wright teaches a design of a surgical handpiece (figure 1 with embodiment of figure 8) comprising the irrigation assembly (assembly formed by housing of element 58, elements 60, 74, 62, 72, 64 and any other channels that allows fluid to flow from element 64 and out of element 58) further comprising a collar 72 detachably (paragraph 0032, lines 7-10) connected to the housing distal end (end where element 72 is connected) for the purpose of ensuring that proper line is connected to the handpiece and avoiding inadvertent medical consequences (paragraph 0005, lines 1-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the surgical handpiece of Brumbach to incorporate the irrigation assembly further comprising a collar detachably connected to the housing distal end as taught by Wright for the purpose of ensuring that proper line is connected to the handpiece and avoiding inadvertent medical consequences (paragraph 0005, lines 1-6).

Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brumbach (US 5,562,609 A) in view of Brumbach (US 5,486,162, hereinafter referred as “Brumbach ‘62”).
Regarding claim 9, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 5. Brumbach further discloses an irrigation member sleeve 22 forming one or more outlet channels 20 to communicate the irrigation fluid to the outlet (outlet at element 56) but is silent regarding the irrigation assembly further comprising: an irrigation member having an outer surface with one or more grooves, and a bore configured to receive the surgical attachment; and an irrigation sleeve surrounding the outer surface of the irrigation member forming one or more outlet channels configured to communicate irrigation fluid to the outlet.
However, Brumbach ’62 teaches a design of a surgical handpiece (figure 2)  comprising the irrigation assembly (assembly formed by elements 12, 52, 10, 46, 64) further comprising: an irrigation member 10 (figure 4) having an outer surface (surface of element 68 comprising element 80) with one or more grooves 80, and a bore 78 configured to receive the surgical attachment 28 (column 4, lines 60-64); and an irrigation sleeve 46 surrounding (see figure 2) the outer surface of the irrigation member forming one or more outlet channels 64 (examiner construes element 64 extending from element 58, however, by referring element 64, examiner is construing channel formed between element 10 and 56) configured to communicate irrigation fluid to the outlet 66 for the purpose of reducing the cavitation bubbles formed in the irrigation fluid (column 5, lines 7-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the irrigation assembly of Brumbach to incorporate the irrigation assembly further comprising: an irrigation member having an outer surface with one or more grooves, and a bore configured to receive the surgical attachment; and an irrigation sleeve surrounding the outer surface of the irrigation member forming one or more outlet channels configured to communicate irrigation fluid to the outlet as taught by Brumbach ‘62 for the purpose of reducing the cavitation bubbles formed in the irrigation fluid (column 5, lines 7-20).

Regarding claim 16, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 11. Brumbach further discloses an irrigation member sleeve 22 forming one or more outlet channels 20 to communicate the irrigation fluid to the outlet (outlet at element 56) but is silent regarding the irrigation assembly further comprising: an irrigation member having an outer surface with one or more grooves, and a bore configured to receive the surgical attachment; and an irrigation sleeve surrounding the outer surface of the irrigation member forming one or more outlet channels configured to communicate irrigation fluid to the outlet.
However, Brumbach ’62 teaches a design of a surgical handpiece (figure 2)  comprising the irrigation assembly (assembly formed by elements 12, 52, 10, 46, 64) further comprising: an irrigation member 10 (figure 4) having an outer surface (surface of element 68 comprising element 80) with one or more grooves 80, and a bore 78 configured to receive the surgical attachment 28 (column 4, lines 60-64); and an irrigation sleeve 46 surrounding (see figure 2) the outer surface of the irrigation member forming one or more outlet channels 64 (examiner construes element 64 extending from element 58, however, by referring element 64, examiner is construing channel formed between element 10 and 56) configured to communicate irrigation fluid to the outlet 66 for the purpose of reducing the cavitation bubbles formed in the irrigation fluid (column 5, lines 7-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the irrigation assembly of Brumbach to incorporate the irrigation assembly further comprising: an irrigation member having an outer surface with one or more grooves, and a bore configured to receive the surgical attachment; and an irrigation sleeve surrounding the outer surface of the irrigation member forming one or more outlet channels configured to communicate irrigation fluid to the outlet as taught by Brumbach ‘62 for the purpose of reducing the cavitation bubbles formed in the irrigation fluid (column 5, lines 7-20).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brumbach (US 5,562,609 A) in view of Murray et al. (US 3,990,452).
Regarding claim 10, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brumbach is silent regarding the surgical attachment wherein the working plane correlates with an anti-node of a standing wave.
However, Murray teaches a design of a medical machine for performing surgery using ultrasound energy comprising the surgical attachment wherein the working plane correlates with an anti-node of a standing wave (column 12, lines 53-58, column 9, lines 19-56, column 11, lines 17-23) for the purpose of designing the surgical attachment that operates precisely with the set frequency (column 14, lines 9-15) and breaking the particles into smaller size to facilitate the particle withdrawal through the needle (column 9, lines 19-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the surgical attachment of Brumbach to incorporate the surgical attachment wherein the working plane correlates with an anti-node of a standing wave as taught by Murray for the purpose of designing the surgical attachment that operates precisely with the set frequency (column 14, lines 9-15) and breaking the particles into smaller size to facilitate the particle withdrawal through the needle (column 9, lines 19-56).

Regarding claim 18, Brumbach discloses the claimed invention substantially as claimed, as set forth above in claim 11. Brumbach is silent regarding the surgical attachment wherein the working plane correlates with an anti-node of a standing wave.
However, Murray teaches a design of a medical machine for performing surgery using ultrasound energy comprising the surgical attachment wherein the working plane correlates with an anti-node of a standing wave (column 12, lines 53-58, column 9, lines 19-56, column 11, lines 17-23) for the purpose of designing the surgical attachment that operates precisely with the set frequency (column 14, lines 9-15) and breaking the particles into smaller size to facilitate the particle withdrawal through the needle (column 9, lines 19-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the surgical attachment of Brumbach to incorporate the surgical attachment wherein the working plane correlates with an anti-node of a standing wave as taught by Murray for the purpose of designing the surgical attachment that operates precisely with the set frequency (column 14, lines 9-15) and breaking the particles into smaller size to facilitate the particle withdrawal through the needle (column 9, lines 19-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banko (US 3,805,787), Wuchinich (US 4,425,115), Peyman et al. (US 4,428,748), Wuchinich (US 4,516,398), Takase (US 5,254,082), Brumbach (US 5,562,610): discloses a design of an ultrasonic surgical instrument coupled to the irrigation source and the aspiration source.
Adams (US 6,171,300 B1): discloses a design of a surgical handpiece including an irrigation fluid that gets delivered to the surgical site as well as cool the motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NILAY J SHAH/Primary Examiner, Art Unit 3783